In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00075-CR



            CLYT GLENN WHITE, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                Marion County, Texas
                Trial Court No. F15264




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

       Clyt Glenn White entered an open plea of guilty to unlawful possession of a firearm by a

felon, the trial court accepted his plea and found him guilty, and after a trial on punishment, the

trial court sentenced him to eight years’ confinement. White appeals.

       White’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a summary of the evidence elicited during the trial court proceedings, and stated that

counsel found no meritorious issues to raise on appeal.          Since counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced, the requirements of Anders v. California have been met. See Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008)

(orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v.

State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       White’s counsel filed a motion with this Court seeking to withdraw as counsel in this

appeal and provided White with a copy of the brief and the motion to withdraw. His counsel

also informed White of his right to review the record and to file a pro se response and provided

White with a copy of the appellate record. By letter dated April 5, 2022, we notified White that

his pro se response was due on May 5, 2022. By letter dated May 17, 2022, we notified White

that the case would be submitted on briefs on June 7, 2022. White did not file a pro se response.




                                                2
         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We affirm the judgment of the trial court.1




                                                                Josh R. Morriss III
                                                                Chief Justice

Date Submitted:            June 7, 2022
Date Decided:              June 8, 2022

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP.
P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 68.4.
                                                          3